UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Application for an Order under Section 6(c) of the Investment Company Act of 1940 (the “Act” ) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. Please send all communications to: Jeff Prusnofsky The Dreyfus Corporation 200 Park Avenue New York, New York 10166 With a copy to: Stuart M. Strauss, Esq. Jeremy Senderowicz, Esq. Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Page 1 of 55 sequentially numbered pages. As filed with the U.S. Securities and Exchange Commission on September 28, 2016 TABLE OF CONTENTS I. INTRODUCTION 1 A. Summary of Application 1 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 3 II. BACKGROUND 4 A. General 4 B. The Initial Adviser 6 C. The Initial Distributor 6 D. Underlying Indexes and Licensing Arrangements 6 E. Special Considerations Applicable to Self-Indexing Funds 7 F. Capital Structure and Voting Rights; Book-Entry 9 G. Investment Objectives and Policies 9 1 . General 9 2 . Depositary Receipts 11 3 . Long/Short Funds 12 4 . 130/30 Funds 12 H. Exchange Listing 13 I. Sales of Shares 13 1 . General 14 2 . Purchase and Redemption of Creation Units 14 3 . Transaction Fees 16 4 . Purchase of Creation Units; General 16 5 . Placement and Acceptance of Creation Unit Purchase Orders 17 6 . Rejection of Creation Unit Purchase Orders 18 J. Pricing 19 K. Redemption 19 L. Distribution Reinvestment Program 20 M. Shareholder Transaction and Distribution Expenses 22 N. Master-Feeder Structure 23 1 . In-Kind Transactions in a Master-Feeder Structure 23 2 . No Senior Securities 23 O. Shareholder Reports 23 P. Availability of Information Regarding Shares and Underlying Indexes 23 Q. Public Representations 25 R. Procedure by Which Shares Will Reach Investors; Disclosure Documents 26 i III. IN SUPPORT OF THE APPLICATION 26 A. ETF Relief 26 B. Fund of Funds Relief 29 IV. REQUEST FOR ORDER 29 A. Legal Analysis: ETF Relief 29 1 . Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 29 2 . Exemption from the Provisions of Section 22(d) and Rule 22c-1 30 3 . Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 32 4 . Exemption from the Provisions of Section 22(e) 34 B. Legal Analysis: Fund of Funds Relief 37 1 . Exemption from the Provisions of Section 12(d)(1) 37 2 . Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 42 V. CONDITIONS 43 A. ETF Relief 43 B. Fund of Funds Relief 44 VI. PROCEDURAL MATTERS 47 Appendix A: Brief Description of the Initial Fund and Underlying Index 52 ii UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 I. INTRODUCTION A. Summary of Application In this application (“ Application ”), The Dreyfus Corporation (“ Dreyfus ” or the “ Initial Adviser ” ), Mellon Capital Management Corporation (“ Mellon Capital ”) and Dreyfus ETF Trust (the “ Trust ” and, together with Dreyfus and Mellon Capital, “ Applicants ”) 1 , apply for and request from the U.S. Securities and Exchange Commission (“ Commission ”) an order (i) under Section 6(c ) of the Investment Company Act of 1940, as amended (the “Act”), for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 thereunder, (ii) under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and (iii) under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act (referred to herein as the “ Order ”). The Order, if granted, would permit: (a) Funds (defined below) to issue their share s (“ Shares ”) in large aggregations (“ Creation Units ”) (e.g., at least 10,000 Shares) or in less than Creation Unit size to investors participating in the Distribution Reinvestment Program (as defined herein); (b) secondary market transactions in Shares to be effected at negotiated market prices rather than at net asset value (“ NAV ”) on a national securities exchange as defined in Section 2(a)(26) of the Act (“ Exchange ”), such as NYSE Arca, Inc. and NYSE Arca Marketplace, LLC (collectively, “ NYSE Arca ”), and The Nasdaq Stock Market, Inc. (“ NASDAQ ”); (c) certain affiliated persons of the open-end investment company described herein to deposit securities into, and receive securities from, such investment company, in connection with the purchase and redemption of aggregations of Shares of such investment company; (d) the payment or satisfaction of redemptions in periods exceeding seven (7) calendar days under specified limited circumstances; 1 All existing entities that intend to rely on the requested Order have been named as Applicants. Any other existing or future entity that subsequently relies on the Order will comply with the terms and conditions of the Order. 1 (e) registered management investment companies and unit investment trusts (“ UITs ”) that are not advised or sponsored by the Adviser (defined below), and not part of the same “group of investment companies,” as defined in Section 12(d)(1)(G)(ii) of the Act as the Funds (such management investment companies are referred to as “ Investing Management Companies ,” such UITs are referred to as “ Investing Trusts ,” and Investing Management Companies and Investing Trusts are collectively referred to as “ Funds of Funds ”), to acquire Shares beyond the limits of Section 12(d)(1)(A) and (B) of the Act; (f) the Funds, and any principal underwriter for the Funds, and/or any broker-dealer (“ Broker ”) registered under the Securities Exchange Act of 1934, as amended (“ Exchange Act ”), to sell Shares to Funds of Funds beyond the limits of Section 12(d)(1)(B) of the Act; (g) a Fund that is advised by the Adviser to operate as a feeder fund (“ Feeder Fund ”) to acquire shares of another registered investment company in the same group of investment companies having substantially the same investment objectives as the Feeder Fund ( “ Master Fund ”) beyond the limitations in Section 12(d)(1)(A) of the Act and the Master Fund, and any principal underwriter for the Master Fund, to sell shares of the Master Fund to the Feeder Fund beyond the limitations in Section 12(d)(1)(B) of the Act; and (h) a Feeder Fund to deposit securities into, and receive securities from, its Master Fund in exchange for shares of the Master Fund, both in connection with in-kind purchases and redemptions of Shares (together with the relief discussed in (g), “ Master-Feeder Relief ”). 2 Applicants believe that (i) with respect to the relief requested pursuant to Section 6(c), the requested exemption for the proposed transactions is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act; (ii) with respect to the relief requested pursuant to Section 17(b), the proposed transactions are reasonable and fair and do not involve overreaching on the part of any person concerned; the proposed transactions are consistent with the policy of each Fund and will be consistent with the investment objectives and policies of each Fund of Funds and that the proposed transactions are consistent with the general purposes of the Act; and (iii) with respect to the relief requested under Section 12(d)(1)(J) of the Act, the requested exemption is consistent with the public interest and the protection of investors. The relief requested by Applicants with respect to Sections 2(a)(32), 5(a)(1), 17(a)(1), 17(a)(2), 22(d) and 22 (e) of the Act and Rule 22c- 1 thereunder will be referred to herein as “ ETF Relief ” and the relief requested with respect to Sections 12(d)(1)(A), 12(d)(1)(B) and 17(a) of the Act will be referred to herein as “ Fund of Funds Relief .” The ETF Relief, Fund of Funds Relief, and Master -Feeder Relief collectively, will be referred to herein as “ Relief .” Applicants seek the Order to create and operate one or more Funds that operate as index-based ETFs (defined below) and offer Shares and (i) for which a third party that is not an “affiliated person” (as such term is defined in Section 2(a)(3) of the Act), or an affiliated person of an affiliated person, of the Trust, the Adviser, any Sub-Adviser (defined herein), the Distributor (defined herein) or a promoter of the Fund will serve as the Index Provider (defined herein) (each, an “ Index-Based Fund ”), or (ii) for which an “affiliated person,” as defined in Section 2(a)(3) of the Act, or an affiliated person of an affiliated person of the Trust or a Fund, of the Adviser, any Sub-Adviser, the Distributor or a promoter of a Fund will serve as the Index Provider (each, a “ Self-Indexing Fund ”). 2 Applicants request that the Master-Feeder Relief apply to any Feeder Fund, any Master Fund and any principal underwriter for the Master Funds selling shares of a Master Fund to a Feeder Fund. 2 Applicants request that the Order apply to the Initial Index-Based Fund of the Trust identified and des cribed in Appendix A hereto (“ Initial Fund ”) and any additional series of the Trust, and any other existing or future open-end management investment company or existing or future series thereof (“ Future Funds ” and together with the Initial Fund, “ Funds ”) t hat operate as ETFs, and their respective existing or future Master Funds, and track a specified index comprised of domestic and/or foreign equity securities (“ Equity Funds ”) and/ or domestic and/or foreign fixed income securities (“ Fixed Income Funds ”). An y Fund will (a) be advised by an Initial Adviser or an entity controlling, controlled by, or under common control with an Initial Adviser (each, an “ Adviser ”) and (b) comply with the terms and conditions of this Application. B. Comparability of Relief Sought to Prior Relief Granted by the Commission Applicants seek relief substantially similar to the relief granted by the Commission to certain other open end management investment companies commonly referred to as “exchange traded funds” (“ ETFs ”) to permit Index-Based Funds, Self-Indexing Funds, Long/Short Funds, and 130/30 Funds (defined below). 3 The requested Master-Feeder Relief is also similar to relief previously granted by the Commission. 4 In addition, the Commission previously has granted exemptive relief to permit the 3 Advisors Asset Management, Inc. and AAM ETF Trust, Investment Company Act Release Nos. 32063 (Mar. 31, 2016) (notice) and 32096 (Apr. 26, 2016) (order); FactorShares Trust, et al., Investment Company Act Release Nos. 32062 (Mar. 30, 2016) (notice) and 32098 (Apr. 26, 2016) (order); Charles Schwab Investment Management, Inc., et al., Investment Company Act Release Nos. 32014 (Feb. 29, 2016) (notice) and 32052 (Mar. 25, 2016) (order); Innovator Management LLC, et al., Investment Company Act Release Nos. 31996 (Feb. 12, 2016) (notice) and 32026 (Mar. 9, 2016) (order); PowerShares Exchange-Traded Self-Indexed Fund Trust, et al., Investment Company Act Release Nos. 31995 (Feb. 11, 2016) (notice) and 32025 (Mar. 8, 2016) (order); Legg Mason Partners Fund Advisor, LLC, et al., Investment Company Act Release Nos. 31895 (Nov. 5, 2015) (notice) and 31920 (Dec. 1, 2015) (order); Good Hill Partners LP and Good Hill ETF Trust, Investment Company Act Release Nos. 31878 (Oct. 22, 2015) (notice) and 31904 (Nov. 17, 2015) (order); ARK ETF Trust, et al., Investment Company Act Release Nos. 31864 (Oct. 7, 2015) (notice) and 31889 (Nov. 2, 2015) (order); Goldman Sachs ETF Trust, et al., Investment Company Act Release Nos. 31328 (Jan. 26, 2014) (notice) and 31465 (Feb. 23, 2015) (order); Emerging Global Advisors, LLC, et al., Investment Company Act Release Nos. 30910 (Feb. 10, 2014) (notice) and 30975 (Mar. 7, 2014) (order); VTL Associates, LLC, et al., Investment Company Act Release Nos. 30763 (Oct. 24, 2013) (notice) and 30789 (Nov. 19, 2013) (order); Guggenheim Funds Investment Advisors, LLC, et al., Investment Company Act Release Nos. 30560 (June 14, 2013) (notice) and 30598 (July 10, 2013) (order); Sigma Investment Advisors, LLC, et al., Investment Company Act Release Nos. 30559 (June 14, 2013) (notice) and 30597 (July 10, 2013) (order); and Transparent Value Trust, et al., Investment Company Act Release Nos. 30558 (June 14, 2013) (notice) and 30596 (July 10, 2013) (order) (collectively, “ Prior Orders ”). 4 ARK ETF Trust, et al., Investment Company Act Release Nos. 31864 (Oct. 7, 2015) (notice) and 31889 (Nov. 2, 2015) (order); Highland Funds I, et al., Investment Company Act Release Nos. 31579 (Apr. 27, 2015) (notice) and 31646 (May 26, 2015) (order); and Goldman Sachs ETF Trust, et al., Investment Company Act Release Nos. 31328 (Jan. 26, 2014) (notice) and 31465 (Feb. 23, 2015) (order); ALPS ETF Trust, et al., Investment Company Act Release Nos. 31011 (Apr. 8, 2014) (notice) and 31039 (May 6, 2014) (order); and T. Rowe Price Associates, Inc., et al., Investment Company Act Release Nos. 30299 (Dec. 7, 2012) (notice) and 30336 (Jan. 2, 2013) (order). 3 operations of an ETF based on an exemptive application stating that the ETF would allow shareholders to purchase shares directly from the ETF through the DTC book-entry distribution reinvestment program. 5 No form having been specifically prescribed for this Application, Applicants proceed under Rule 0-2 of the General Rules and Regulations of the Commission. II. BACKGROUND A. General The Trust is a business trust organized under the laws of the Commonwealth of Massachusetts and is registered with the Commission as a series open-end management investment company. The Trust will offer a number of Funds, each of which has a distinct investment objective, tracks a particular index and utilizes either a replication or representative sampling strategy. Each Fund will operate as an ETF. The Trust is managed by a board of trustees (the “ Board ”). The Trust is registered with the Commission as an open-end management investment company and will offer and sell Shares pursuant to a registration statement on Form N-1A filed with the Commission under the Securities Act of 1933 (the “ Securities Act ”) and the Act (the “ Registration Statement ”). Funds which track Domestic Indexes (as defined below) are referred to as “ Domestic Funds ” and Funds which track Foreign Indexes (as defined below) are referred to as “ Foreign Funds .” Each Fund will seek to provide investment returns that correspond, before fees and expenses, closely to the performance of a specified equity and/or fixed income securities index (each an “ Underlying Index ” and collectively, “ Underlying Indexes ”). Each Fund, or its respective Master Fund, will hold certain securities, assets or other positions (“ Portfolio Holdings ”) selected to correspond closely to the performance of its Underlying Index. Certain of the Funds will be based on Underlying Indexes which will be comprised of equity and/or fixed income securities issued by one or more of the following categories of issuers: (i) domestic issuers and (ii) non-domestic issuers meeting the requirements for trading in U.S. markets (“ Domestic Indexes ”). Other Funds will be based on Underlying Indexes which will be comprised of foreign and domestic or solely foreign equity and/or fixed income securities (“ Foreign Indexes ”). Future Funds may be based on Domestic Indexes as well as Foreign Indexes. The Trust will issue, with respect to each Fund on a continuous offering basis, Creation Units or Shares in less than Creation Unit size to investors participating in the Distribution Reinvestment Program. The size of a Creation Unit for each Fund is initially determined by the Adviser, in part on the estimated initial trading price per individual Share of such Fund and the size of Creation Units for other ETFs trading at that time, as well as each Fund’s target audience. 6 Applicants expect that the initial trading price per individual Share of each Fund will fall in the range of $10 to $100. Individual Shares will not be individually redeemable. Only Shares assembled into Creation Units will be redeemable, but Creation Units will not be listed or traded. Applicants intend that the initial NAV of the Shares will be established per Share at a level convenient for trading purposes. 5 FlexShares Trust, et al., Investment Company Act Release Nos. 30593 (July 9, 2013) (notice) and 30645 (Aug. 6, 2013) (order); and Precidian ETFs Trust, et al., Investment Company Act Release Nos. 30101 (June 8, 2012) (notice) and 30129 (July 5, 2012) (order). 6 The size of a Creation Unit as stated in a Fund’s Prospectus may be changed, from time to time , if the individual Share price of such Fund increases to such an extent that the Creation Unit price becomes unappealing to investors and arbitrageurs seeking to create or redeem. 4 Shares of each Fund will be listed and traded individually on an Exchange. It is expected that one or more member firms of an Exchange will be designated to act as market makers and maintain a market for Shares trading on the Exchange. If NYSE Arca is the Exchange on which Shares are primarily listed (“ Listing Exchange ”), it is expected th at one or more of the market makers that are members of NYSE Arca will register to make a market in Fund Shares listed on NYSE Arca (“ Arca Market Makers ”). If NASDAQ is the Listing Exchange, one or more member firms of NASDAQ will act and register as marke t makers (“ NASDAQ Market Makers ” and together with Arca Market Makers, “ Market Makers ”) and maintain a market on NASDAQ for Shares trading on NASDAQ. 7 Applicants believe that the Funds, like all other ETFs, must offer securities that will be available on a n “open
